Exhibit 10.1

AMENDMENT NUMBER FIVE
TO
LOAN AND SECURITY AGREEMENT

This AMENDMENT NUMBER FIVE, dated as of October 30, 2006, (this "Amendment") is
an amendment to the Loan and Security Agreement, dated as of April 18, 2003, by
and between Shoe Pavilion Corporation, a Washington corporation (the "Borrower")
and Wells Fargo Retail Finance, LLC, as "Lender", as amended by that Amendment
Number One to Loan and Security Agreement dated as of September 24, 2004 by and
between the Borrower and the Lender, as amended by that Amendment Number Two to
Loan and Security Agreement dated as of May 12, 2005 by and between the Borrower
and the Lender, as amended by that Amendment Number Three to Loan and Security
Agreement dated as of August 11, 2005, as amended by that Amendment Number Four
to Loan and Security Agreement dated as of March 15, 2006 by and between the
Borrower and the Lender (as further amended from time to time, the "Loan
Agreement"). All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Loan Agreement.

The Borrower has requested that the Lender agree to certain modifications of the
Loan Agreement as set forth herein. The Lender is prepared to agree to the
Borrower's request on the terms and conditions contained herein.

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
undersigned hereby agrees as follows:

 1. New Definitions. The following shall be added as new definitions to Section
    1.1 of the Loan Agreement:

    

    "Average Excess Availability" means the average daily Excess Availability
    for the calendar quarter ending on the last day of such quarter.

    "Excess Availability" means the amount, as of the date any determination
    thereof is to be made, the difference between the Borrowing Base and the sum
    of all Advances plus Letter of Credit Usage, provided, however, that for
    purposes of determining Excess Availability the Maximum Revolver Amount
    shall be disregarded.

    Modified Definitions

    . The following definitions contained in Article 1 of the Loan Agreement
    shall be modified as set forth below:

    

    The definition of "Base Rate Margin" in Section 1.1 of the Loan Agreement
    shall be deleted in its entirety and the following definition shall be
    substituted therefor: "'Base Rate Margin' means, as of any date of
    determination, the margin specified in the Margin Pricing Grid based on the
    Borrower's maintenance of the corresponding Average Excess Availability as
    specified in the Margin Pricing Grid, as measured on the last day of the
    immediately preceding calendar quarter (it being understood that the
    applicable margins will be adjusted quarterly on the first day of each
    calendar quarter based upon the aforementioned measurements made on the last
    day of the immediately preceding calendar quarter). Between October 1, 2006
    and December 31, 2006, the Base Rate Margin shall be set at Level I,
    notwithstanding what the applicable Level might be based upon reference to
    the Margin Pricing Grid. On January 1, 2007, and on the first day of each
    calendar quarter thereafter, the applicable margins shall be adjusted in
    accordance with the Margin Pricing Grid."

    The definition of "LIBOR Rate Margin" in Section 1.1 of the Loan Agreement
    shall be deleted in its entirety and the following definition shall be
    substituted therefor: "'LIBOR Rate Margin' means, as of any date of
    determination, the margin specified in the Margin Pricing Grid based on the
    Borrower's maintenance of the corresponding Average Excess Availability as
    specified in the Margin Pricing Grid, as measured on the last day of the
    immediately preceding calendar quarter (it being understood that the
    applicable margins will be adjusted quarterly on the first day of each
    calendar quarter based upon the aforementioned measurements made on the last
    day of the immediately preceding calendar quarter). Between October 1, 2006
    and December 31, 2006, the Base Rate Margin shall be set at Level I,
    notwithstanding what the applicable Level might be based upon reference to
    the Margin Pricing Grid. On January 1, 2007, and on the first day of each
    calendar quarter thereafter, the applicable margins shall be adjusted in
    accordance with the Margin Pricing Grid."

    The definition of "Margin Pricing Grid" shall be deleted and the following
    substituted therefor: "'Margin Pricing Grid' means the pricing grid set
    forth below:

    Margin Pricing Grid

    

    Level
    
    Average Excess Availability
    
    Base Rate Margin
    
    LIBOR Rate Margin
    
    I
    
    Greater than or equal to $12,000,000
    
    0.00%
    
    1.25%
    
    II
    
    Less than $12,000,000 and greater than or equal to $6,000,000
    
    0.00%
    
    1.50%
    
    III
    
    Less than $6,000,000
    
    0.00%
    
    1.75%

    

 2. Notice. Section 12 of the Loan Agreement is amended to provide Lender's
    counsels information as follows:

    

    Brown Rudnick Berlack Israels LLP
    One Financial Center
    Boston, MA 02111
    Attn: Steven B. Levine
    Facsimile: 617-856-8201

    Acknowledgement of Obligations by Borrower

    . The Borrower confirms and agrees that (a) all representations and
    warranties contained in the Loan Agreement and in the other Loan Documents
    are on the date hereof true and correct in all material respects, and (b) it
    is unconditionally liable for the punctual and full payment of all
    Obligations, including, without limitation, all reasonable charges, fees,
    expenses and costs (including attorneys' fees and expenses) under the Loan
    Documents, and that the Borrower has no defenses, counterclaims or setoffs
    with respect to full, complete and timely payment of all Obligations.

    

 3. Ratification of Financing. The Borrower confirms that the Loan Agreement and
    the Loan Documents remain in full force and effect without amendment or
    modification of any kind, except for the amendments explicitly set forth
    herein. This Amendment shall be deemed to be one of the Loan Documents and,
    together with the other Loan Documents, constitute the entire agreement
    between the parties with respect to the subject matter hereof and supersedes
    all prior dealings, correspondence, conversations or communications between
    the parties with respect to the subject matter hereof. This Amendment shall
    be considered a Loan Document and, without in any way limiting the
    application of other provisions of the Loan Agreement, this Amendment shall
    be governed by the provisions of Articles 13, 15 and 16 of the Loan
    Agreement. No further amendment to the Loan Agreement shall be made except
    by a writing signed by all parties to the Loan Agreement.

    

 4. Representations, Warranties and Covenants. The Borrower and Guarantor,
    jointly and severally, represent, warrant and covenant with and to the
    Lender as follows, which representations, warranties and covenants are
    continuing and shall survive the execution and delivery hereof, the truth
    and accuracy of, or compliance with each, together with the representations,
    warranties and covenants in the other Loan Agreements, being a continuing
    condition of the making or providing any loans or Letters of Credit by the
    Lender to Borrower:

    

     a. This Amendment has been duly authorized, executed and delivered by all
        necessary action of the Borrower and Guarantor, and is in full force and
        effect, and the agreements and obligations of the Borrower and Guarantor
        contained herein constitute legal, valid and binding obligations of the
        Borrower enforceable against the Borrower and Guarantor in accordance
        with its terms.
    
        
    
     b. After giving effect to this Amendment, there is no Event of Default
        under the Loan Agreement or any of the Loan Documents.
    
        

 5. Conditions Precedent.   This Amendment shall become effective upon
    satisfaction of each of the following conditions precedent or waiver of such
    conditions by the Lender:

    

        
    
        Receipt by Lender of this Amendment duly executed by the
        
        Borrower and Lender.
    
        
    
     a. Receipt by Lender of the Acknowledgment and Consent duly executed by
        Guarantor.
    
        
    
     b. All representations and warranties contained herein shall be true and
        correct in all material respects.
    
        
    
     c. After giving effect to this Amendment, no Default or Event of Default
        shall have occurred and be continuing.
    
        

 6. Miscellaneous. Section and paragraph headings herein are included for
    convenience of reference only and shall not constitute a part of this
    Amendment for any other purpose. This Amendment shall be governed by, and
    construed in accordance with, the laws of the State of California.

    

 7. Counterparts.   This Amendment may be executed in any number of
    counterparts, each of which shall be deemed to be an original hereof and
    submissible into evidence and all of which together shall be deemed to be a
    single instrument. In making proof of this Amendment, it shall not be
    necessary to produce or account for more than one counterpart thereof signed
    by each of the parties hereto. Delivery of an executed counterpart of this
    Amendment by facsimile or other electronic method of transmission shall have
    the same force and effect as delivery of an original executed counterpart of
    this Amendment.

    

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

WELLS FARGO RETAIL FINANCE, LLC
(the "Lender")

By: /s/ Robert C. Chakarian
Name: Robert c. Chakarian
Title: Vice President



BORROWER

:



SHOE PAVILION CORPORATION

By: /s/ Bruce L. Ross
Name: Bruce L. Ross
Title: Executive Vice President and
Chief Financial Officer



Signature page to Amendment Number 5- # 1461560 v1




--------------------------------------------------------------------------------




ACKNOWLEDGEMENT AND CONSENT

The undersigned, as a party to one or more Loan Documents, as defined in the
Loan and Security Agreement, dated as of April 18, 2003, as heretofore amended
(the "Loan Agreement"), by and between Shoe Pavilion Corporation, a Washington
corporation (the "Borrower") and Wells Fargo Retail Finance, LLC, a Delaware
limited liability company, as lender (the "Lender"), hereby (i) acknowledges and
consents to Amendment Number Five dated as of October 30, 2006, to Loan
Agreement (the "Amendment", all terms defined therein being used herein as
defined therein), to which this Acknowledgement and Consent is attached,
together with all prior amendments to the Loan Agreement; (ii) confirms and
agrees that the General Continuing Guaranty dated as of April 18, 2003 to which
the undersigned is a party is, and shall continue to be, in full force and
effect and is ratified and confirmed in all respects; (iii) confirms and agrees
that the Loan Agreement together with each other Loan Document to which the
undersigned is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects; and (iv) confirms and
agrees that to the extent that any such Loan Document purports to assign or
pledge to the Lender, or to grant to the Lender a security interest in or lien
on, any collateral as security for the obligations of the Borrower and Guarantor
from time to time existing in respect of the Loan Documents, such pledge,
assignment and/or grant of a security interest or lien is hereby ratified and
confirmed in all respects as security for all obligations of the Borrower and
the undersigned, whether now existing or hereafter arising.

Dated: October 30, 2006

SHOE PAVILION, INC.

By: /s/ Bruce L. Ross
Name: Bruce L. Ross
Title: Executive Vice President and
Chief Financial Officer



Signature Page to Acknowledgment and Consent to Amendment Number Five